Citation Nr: 1446829	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for cervical spine ankylosing spondylitis.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for a right foot/ankle disability.

6.  Entitlement to a compensable rating for right acromioclavicular degenerative joint disease of the right shoulder prior to October 9, 2007, a rating in excess of 10 percent prior to May 23, 2011, and a rating in excess of 20 percent from May 23, 2011.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to November 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A July 2007 rating decision granted service connection for a right shoulder disability, and assigned a noncompensable rating for it, effective April 24, 2006.  This rating action also denied service connection for ankylosing spondylitis of the cervical spine, residuals of a head injury, osteoporosis of the hips and osteoporosis of the left shoulder.  A May 2009 rating decision assigned a 10 percent rating for the right shoulder, effective October 9, 2007.  The rating was increased to 20 percent, effective May 23, 2011, in a September 2011 rating decision.  The Veteran continues to disagree with the assigned ratings.

The Veteran testified at a hearing at the Board in May 2012 before an Acting Veterans Law Judge who is no longer employed with the Board.  An August 2014 letter informed the Veteran of this fact and afforded him the opportunity to have another hearing before a different Veterans Law Judge.  The Veteran's representative indicated the Veteran elected not to have another hearing.

This case was previously remanded in July 2013.  There has been at least substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was initially manifested many years after, and is not shown to be related to, his service.

2.  The Veteran's bilateral hip disability was initially manifested many years after, and is not shown to be related to, his service.

3.  The Veteran's ankylosing spondylitis of the cervical spine was initially manifested many years after, and is not shown to be related to, his service.  There is no showing it increased in severity in service. 

4.  The Veteran is not shown to have residuals of a head injury.

5.  The Veteran's right ankle/foot disability was initially manifested many years after, and is not shown to be related to, his service.

6.  Prior to October 9, 2007, the Veteran's right shoulder disability was manifested by full, painless range of motion.

7.  For the period from October 2009, through May 22, 2011, the Veteran's right shoulder disability was manifested by slight limitation of motion with pain.

8.  From May 23, 2011, the Veteran was able to raise his arm to shoulder level.  

9.  Service connection is in effect for right knee strain, rated 20 percent, and for right acromioclavicular degenerative joint disease, rated 0 percent from April 24, 2006, 10 percent from October 9, 2007, and 20 percent from May 23, 2007.  The combined schedular rating is 0 percent from April 24, 2006, 10 percent from October 9, 2007, 30 percent from March 16, 2010, and 40 percent from May 23, 2011.

10.  The Veteran completed four years of college and has work experience as an electronic mechanic.  He last worked in January 2006.

11.  The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A bilateral hip disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Ankylosing spondylitis of the cervical spine was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2013).

4.  Residuals of a head injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A right ankle/foot disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for a compensable rating for acromioclavicular degenerative joint disease of the right shoulder prior to October 9, 2007, a rating in excess of 10 percent prior to May 22, 2011, and a rating in excess of 20 percent from May 23, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

7.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated June 2006, August 2009, March and September 2010 and November 2011, the VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and earlier effective dates.  The claim was most recently readjudicated in the January 2014 supplemental statement of the case.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in 2007, 2011 (knee), 2012 (foot and ankle), and 2013 (all issues).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran's history and complaints were recorded, and the examination reports set forth detailed findings in a manner that allows for informed appellate review under the applicable laws and regulations.  As such, the reports are sufficient and adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing in May 2012 focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  The Veteran's testimony in response to questions posed reflected his awareness of what must be shown.  A deficiency in the conduct of the hearing is not alleged.

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran complained of headaches after doing physical training in June 1973.  Sinus drainage was noted.  He again complained of headaches the following month.  He reported the headaches were located over the frontal sinuses.  The impression was sinusitis.  It was indicated later in July 1973 that he still had headaches.  He stated the headaches usually occurred after running, but they sometimes occurred when he was not exercising.  The diagnosis was frontal sinusitis.  In September 1973, the Veteran reported a jeep ran over his right foot.  There was no swelling, edema or discoloration, but he stated he had sharp pain when pressure was put on the phalanges.  He was referred for X-rays of the right foot which were negative.  He was placed on limited duty and was not to have physical training for three days.  He complained of sinus headaches when he wakes up in January 1974.  The impression was sinus headache.  X-rays of the skull were negative in July 1974.  The Veteran denied a head injury, headaches, arthritis, bone or joint deformity, a painful or "trick" shoulder and foot trouble on a report of medical history in October 1974.  On the service separation examination in October 1974, the head, neck, upper extremities, feet and spine were normal, as was a neurological evaluation.  

The Veteran submitted a claim of service connection for a rash, foot problem (varicose veins) and an injury to the back in October 1976.  

The Veteran was seen by a private physician in October 1976 for various complaints including low back pain.  He reported he injured his back and feet in service.  There was no mention of any complaints related to the cervical spine, hips, or left shoulder.  There were no findings concerning the right foot.  

X-rays of the cervical spine at a private facility in August 1996 show degenerative and hypertrophic changes.  Cervical spine X-rays in October 1998 show early degenerative spondylosis.  The possibility of early ankylosing spondylitis could not be entirely excluded.  The Veteran was seen by a private physician in November 1998 for neck pain.  The assessment was ankylosing spondylitis, active.  The examiner indicated that spondylitis involved the cervical spine.  He also noted that month he had neck, mid-back and low back pain.  It was indicated he had been in an automobile accident six years earlier but had received no treatment.  A chiropractor noted in November 1998 that the Veteran was being seen for neck pain that had been somewhat of a chronic problem over the previous two years.  The past history was non-contributory as the Veteran denied any history of trauma to this area.  He stated he had a strong family history of arthritis.   It was noted in December 1998 that he still had arthralgias in the shoulders.  The Veteran complained of neck pain in April 2002.  It was noted he had been involved in a motor vehicle accident in 1992.  

A private physician noted in April 2004 that the Veteran had a history of neck stiffness.  The Veteran stated he began to notice increasing stiffness with achiness in his neck ten years earlier.  He said he was told he had fusion of the cervical spine.  X-rays of the hips revealed degenerative joint disease of the left hip.

In October 2005, J. E. Newby, M.D., related he had treated the Veteran for cervical spine ankylosing spondylitis since 1994.  He concluded that the Veteran should be retired on medical disability due to this condition.  

On VA examination in May 2007, it was reported the Veteran had ankylosing spondylitis and degenerative disc disease involving the entire spine.  He stated the condition was first diagnosed about 25 years ago.  He also reported he "fell from a jeep" in 1973, but this did not result in a significant head injury.  He denied loss of consciousness, concussion, laceration or other neurological sequelae stemming from the injury.  There were no complaints of headaches.  An examination of the shoulders was normal bilaterally, without evidence of palpable tenderness, guarding of movement, fracture, deformity, edema, effusion, heat, redness, subluxation, locking pain or crepitus.  Flexion of the right shoulder was to 180 degrees; abduction was to 180 degrees; and internal and external rotation were to 90 degrees.  It was noted that after repetitive motion, the range of motion was not further limited by pain, fatigue, weakness, lack of endurance or incoordination.  The diagnoses were right acromioclavicular degenerative joint disease and ankylosing spondylitis.  It was also noted there was no diagnosis with respect to residuals of a head injury as there was no pathology on examination. The examiner stated that because there was no pathophysiologic documentation of a neck injury to explain the Veteran's current ankylosing spondylitis, it was less likely than not that it is a service-connected condition.  There was no plausible pathophysiologic relationship between the Veteran's current spinal condition and the remote complaints noted in the poorly documented service treatment records.  

In a statement dated October 9, 2007, F.M. Kirven, M.D., reported he evaluated the Veteran for neck and right shoulder pain.  The Veteran stated he injured his neck in service.  On examination, forward flexion of the right shoulder was to 140 degrees; abduction was to 180 degrees; extension was to 50 degrees; internal rotation was L3; and external rotation was to 70 degrees.  The Veteran had pain with abduction and external rotation.  The examiner stated he would have to review all the Veteran's medical records before he could "establish any kind of service connection with ...neck."  The Veteran underwent left total hip arthroplasty in January 2008.

The Veteran submitted claim for a TDIU rating in September 2009.  He reported he had work experience as an electronic mechanic and that he had last worked in January 2006.  He stated he completed four years of college.

Additional records show the Veteran was again seen by Dr. Kirven in August 2008.  Forward flexion and abduction of the right shoulder were to 180 degrees; extension was to 60 degrees; internal rotation was to T10; and external rotation was to 90 degrees.  There was pain with abduction and external rotation.  In December 2008, the Veteran reported shoulder pain with overhead maneuvers.  The same range of motion was present.  He had a positive drop arm test.  The impression was right shoulder rotator cuff tear.  Treatment records from March to September 2009 show the range of motion of the right shoulder remained the same.  In January 2010, Dr. Kirven noted the Veteran reported he was injured in service when he had a jeep roll over.  Since that time, he had neck pain.  There was no change in the range of motion of the right shoulder.  A positive drop arm test was reported.  The impression was right shoulder rotator cuff tear.  

Information from the Veteran's former employer contains his leave records from 2005 to 2006.  He used 336 hours of leave, but the payroll office could not verify that all leave was used due to disability.

On VA psychiatric examination in May 2011, the Veteran reported he hit his head when he fell out of a jeep.  He stated he retired in 2006 due to multiple medical problems.  The examiner noted that, following the hit to the head in service, the Veteran was medically cleared and placed on light duty for three days.  He then returned to his usual functions.  He commented that he did not evince any organic, amnestic or cognitive dysfunction as a result of his head injuries.  The examiner further noted that the Veteran did not report any ongoing sequelae secondary to the head injury in service.  Thus, he concluded there is no diagnosis concerning a head injury in service.  

On VA examination in May 2011, the Veteran stated he fell off the back of a jeep and injured his head, neck and shoulders.  He indicated he sustained injuries he did not remember.  He reported he was diagnosed with a concussion and that the condition has existed since "1979."  He denied any post-service head injury.  He stated he had difficulties with articulation that he said were due to the head injury.  He described pain in the right ankle, both shoulders and neck.  With respect to the left shoulder, the Veteran reported being diagnosed with a tear of the shoulder and arthritis.  He stated the condition had been present since 1974.  He stated the condition began from several injuries when he fell off the jeep and later fell off a truck.  He also reported he had degenerative joint disease of both hips, and that hip problems had existed since 1974.  He reported he had bilateral hip pain in service.  The Veteran stated his cervical spine problems had existed since 1974.  It was reported the Veteran is right-handed.  Tenderness was noted on examination of the right shoulder.  There was no instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement or malalignment.  No subluxation was noted.  Forward flexion of the right shoulder was to 80 degrees; abduction was to 60 degrees; and external and internal rotation were to 90 degrees.  There was no additional limitation of motion following repetitive motion.  

The diagnoses were traumatic brain injury; chronic strain of the shoulders; status post left hip replacement; chronic strain of the right hip; and cervical spine ankylosing spondylitis.  The examiner noted the Veteran quickly forgot various things he asked him to remember.  It was reported the Veteran had right shoulder pain with any activity that required overhead activity.  He had tenderness and limitation of motion of the right shoulder.  The examiner indicated he reviewed some medical records, including the May 2007 VA examination, and records from Dr. Kirven.  He commented that ankylosing spondylitis is not related to trauma and is a hereditary problem that has nothing to do with service.  He added that trauma does not cause it to begin earlier, and does not affect the problem in any way.  He stated the service treatment records he reviewed contained no mention of the left shoulder or hips.  He concluded it was less likely than not that the Veteran's hip problems were related to service.  He stated that in the few service treatment records he reviewed, there was no mention of the hip, and nothing pertaining to the hips until 2009.  If a hip problem was related to service, the symptoms would have progressed much more rapidly than in 2009.  The examiner also opined it was less likely as not that the Veteran's left shoulder complaints were due to service.  There was no mention of the left shoulder in service.  In addition, with respect to the head injury, the examiner opined it was "less likely than not that his [the Veteran's] current symptoms are not related to military service." 

The Veteran was seen by Dr. Kirven in October 2010.  He complained of right shoulder and right foot pain.  Forward flexion and abduction of the right shoulder were to 180 degrees; extension was to 60 degrees; internal rotation was to T10; and external rotation was to 90 degrees.  There was pain with abduction and external rotation.  The diagnoses were rotator cuff tear on the right and right foot ligamentous pain.  The same range of motion of the right shoulder was reported in March 2011.  The impressions were bilateral shoulder rotator cuff tears with bursitis and right ankle instability.  Dr. Kirven stated this dated to service from the jeep roll over. 

On VA examination of the right knee in November 2011, the diagnosis was right knee strain.  It was noted that its impact on the Veteran's ability to work was that he had problems bending and putting on his clothes and shoes.  

On VA examination of the feet in January 2012, the diagnosis was contusion of the right foot in 1987.  

On VA examination of the ankles in January 2012, the diagnosis was right ankle sprain.  It was noted this was diagnosed in 1973.  The Veteran reported a jeep ran over his right foot and ankle in 1973.  The examiner noted he reviewed the Veteran's claims folder, as well as private medical records, and statements of the Veteran.  The examiner opined it was less likely than not that a right ankle or foot condition was incurred in or caused by service.  He noted there was no mention of such conditions on the separation examination and no medical, orthopedic or chiropractic documentation of any right ankle or right foot condition from service until 2010.  

Additional reports from Dr. Kirven dated from 2011 to 2012 have been associated with the record.  On visits in December 2011, and March, April and June 2012, range of motion studies showed forward flexion and abduction of the right shoulder were to 180 degrees, extension was to 60 degrees, internal rotation was to T10 and external rotation was to 90.  It was noted in December 2011 that the Veteran had pain with abduction and extension, and a positive drop arm test on the right.  The impressions in June 2012 were ankylosing spondylitis of the neck, most likely related to the trauma from hitting his head, degenerative arthritis of the right foot, most likely related to the jeep accident of 1973 and right foot pain, secondary to degenerative disease.  The examiner stated he reviewed the military medical records which indicated the Veteran had complaints of pain and was treated for these areas in service.  Dr. Kirven opined that the Veteran's complaints were at least as likely a cause of his multiple complaints and current conditions.  

In a statement dated August 2012, J.E. Newby, M.D., related he had treated the Veteran since 1994 for cervical spine ankylosing spondylitis and arthritis.  He commented that upon review of the Veteran's military records, it was noted he fell out of a jeep while in service in September 1973 and landed on his head, neck and right shoulder which required medical care.  A review of the orthopedic records reveals that this type of injury might lead to ankylosing spondylitis.  Dr. Newby concluded that against current condition was likely to have been caused by the Veteran's original head and neck injury in 1973.  

When the Veteran was seen by Dr. Kirven in September 2012, forward flexion and abduction were to 180 degrees; extension was to 60 degrees; internal rotation was to T10; and external rotation was to 90 degrees.  The same range of motion was noted in December 2012, and March and June 2013.  He had positive Hawkins and Neer impingement in December 2012 and a positive drop arm test in March 2013.  

On VA traumatic brain injury examination in November 2013, the examiner stated he reviewed VA medical records.  The diagnosis was history of head injury.  The examiner summarized a VA neurology consultation earlier that month.  It was reported at that time that the Veteran stated he was seated on the back of a jeep and he fell about three to five feet to the ground.  He was not sure if he lost consciousness, but stated he was taken to a hospital and sent home that day.  He returned to full military duty a few days later.  The Veteran indicated the onset of his memory problems was in the previous few years.  The examiner did not think the case required further investigation for traumatic brain injury.  On the traumatic brain injury examination, it was stated that the Veteran did not have any subjective symptoms of any mental, physical or neurological conditions attributable to a traumatic brain injury.

On VA examinations in December 2013, the examiner noted she reviewed the record and VA medical records.  The Veteran stated most of his orthopedic problems started during service.  It was noted the record shows evidence of degenerative changes with minimal loss of motion of the neck as early as 1998.  Recent orthopedic notes showed a chronic worsening of ankylosing spondylitis of the neck.  He reported both shoulders hurt and that he could not raise his right arm above his head.  Forward flexion of the right shoulder was to 90 degrees and abduction was to 90 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing and there was no change in the range of motion.  There was no pain on palpation and no guarding.  He was unable to perform Hawkins impingement test, the empty can test, the infraspinatus strength test and the lift-off subscapularis test.  There was no history of clicking or catching, subluxation and no tenderness to palpation of the acromioclavicular joint.  The examiner stated the Veteran's shoulder condition did not impact his ability to work.  The diagnoses were ankylosing spondylitis of the cervical spine, degenerative joint disease/rotator cuff tear of the shoulders, and degenerative joint disease of the hips.  

On VA examination of the ankle in December 2013, it was noted the Veteran reported to VA medical providers in November 2012 with a prescription from Dr. Kirven for ankle supports.  It was indicated that Dr. Kirven's records show arthritis of the right ankle.  The diagnosis was degenerative joint disease of the ankle.

On VA examination of the feet in December 2013, the examiner stated she reviewed the claims folder and VA medical records.  The Veteran denied a specific "foot" condition other than his reported injury in service.    It was noted current X-rays of the right foot showed a tiny heel spur.  It was stated there was no objective residual of a foot injury that occurred over 30 years ago.  The diagnosis was contusion, diagnosed in 1973.

In December 2013, the VA examiner provided opinions regarding the Veteran's various disabilities.  She reiterated she reviewed the claims folder, Virtual VA records and private medical records, to include those from Dr. Kirven.  It was initially noted the Veteran "medically" retired.  He stated it was due to a lot of problems, including his neck, legs, back and shoulders.  He indicated he could not do the work anymore.  The examiner noted service treatment records showed the Veteran sustained a right foot injury in 1973 when a jeep rolled over his right foot.  X-rays were normal.  When he was seen for unrelated complaints four months later, the record was silent as to continuation of foot conditions.  She also noted that a chiropractor reported X-rays in November 1998 that were positive for degenerative changes of the neck.  The Veteran denied any significant trauma to explain his symptoms.  The examiner concluded the Veteran's left shoulder arthropathy was not the same as or related to the Veteran's service-connected right shoulder condition diagnosed in 1974.  She noted his left shoulder disability was most likely part and parcel of his ankylosing spondylitis, a diffuse and progressive congenital chronic inflammatory arthritic condition diagnosed more than 20 years after service.  She stated there was no medical nexus.  She added there was no objective worsening of the service-connected shoulder beyond that of the nonservice-connected left shoulder.  A careful review of the orthopedic notes showed no worsening of the right shoulder condition from 2007 to 2011, and no worsening or significant change from 2011 to the present.  She pointed out that Dr. Kirven's note of December 2013 showed normal range of motion of the shoulder, in contrast to the findings on her examination.  

The examiner also stated that the Veteran's left shoulder rotator cuff tear/degenerative joint disease was less likely as not incurred in or caused by an event, illness or injury in service.  She stated it was most likely part and parcel of ankylosing spondylitis.  She noted the service separation examination is silent as to a left shoulder condition, and the record following service was silent for such condition until around 1998.  Thus, based on the timeline, there was no medical nexus.  

The examiner further opined that the Veteran's bilateral hip degenerative joint disease and status post left hip replacement in 2008 are less likely as not incurred in or caused by an event, illness or injury in service.  She concluded it was most likely due to natural aging.  She noted the Veteran had many decades of laborious work following service and a strong genetic predisposition to arthritis.  She noted the service separation examination was silent as to a right or left hip disability, and the record was silent for such condition until after 1998, more than 20 years after the Veteran's discharge from service.  Based on the timeline, there is no medical nexus.  

With respect to ankylosing spondylitis of the cervical spine, the VA examiner opined it was less likely as not incurred in or caused by an event, illness or injury in service.  She noted that ankylosing spondylitis is a chronic inflammatory diagnosis of the axial skeleton manifested by back pain and progressive stiffness of the spine.  She noted that the preponderance of medical literature shows the etiology of ankylosing spondylitis is most likely congenital.  She observed the Veteran reported a strong family history of arthritis, which supported a congenital spondyloarthropathy.  She commented that ankylosing spondylitis was most likely worsened by the labor intensive work the Veteran performed over a 31 year period following service, and was possibly due to a motor vehicle accident in 1998.

The VA examiner also concluded it was less likely as not that degenerative joint disease of the right ankle was incurred in or caused by an event, illness or injury in service.  She noted the foot injury in service (a contusion without fracture) resoled.  She added that the claims folder was silent as to foot or ankle conditions for more than 20 years after service.  Based on the available evidence and the timeline, there was no medical nexus.

The examiner noted the Veteran's in-service right foot contusion resolved without residuals.  She stated there was insufficient evidence to warrant or confirm a current right foot condition.  She noted that Dr. Kirven opined that the Veteran's subjective foot pain was related to the jeep incident in service.  She stated Dr. Kirven most likely did not have access to the Veteran's service treatment records which shows clear and concise documentation of a right foot contusion due to a jeep rolling over his right foot.  The VA examiner noted the subsequent entries in the service treatment records, including the service separation examination and the record following service are silent as to continuation of a right foot condition.  She added that while Dr. Kirven's notes show extensive radiographic images to evaluate subjective symptoms, no foot images were found in the claims folder to substantiate the presumptive diagnosis of degenerative disease of the bilateral feet.  Current X-rays are silent as to traumatic degenerative arthritis.  The examiner commented there was insufficient evidence to warrant or confirm a diagnosis of degenerative arthritis of the right foot or its residuals.  

Finally, the examiner concluded that the Veteran was capable of sedentary to light employment due to his service-connected disabilities.  

The Veteran's Virtual VA records show he was seen in a VA outpatient treatment clinic in January 2009 and reported on and off right shoulder pain.  An examination showed no swelling or pain on palpation.  It was noted he had limited elevation.  

The Veteran was seen by Dr. Kirven in September 2014.  He reported a dull achy pain of his right shoulder.  Forward flexion and abduction were to 180 degrees; extension was to 60 degrees; internal rotation was to T10; and external rotation was to 90 degrees.  The impression was right shoulder rotator cuff tear.

Service connection is in effect for right knee strain, rated 20 percent, and for right acromioclavicular degenerative joint disease, rated noncompensable from April 24, 2006, 10 percent from October 9, 2007, and 20 percent from May 23, 2007.  The combined schedular rating is 0 percent from April 24, 2006, 10 percent from October 9, 2007, 30 percent from March 16, 2010, and 40 percent from May 23, 2011.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

During a hearing before a Veterans Law Judge in May 2012, the Veteran testified that he fell out of a jeep during service and his shoulder, neck and head hit the ground.  He claims he was taken to a hospital and placed on light duty.  He stated he continued to have headaches since service.  He essentially argues that all his orthopedic problems relate to the injuries sustained when he fell out of the jeep.  

The Board notes the opinions in the record from Dr. Kirven and Dr. Newby to the effect that the Veteran's disabilities are related to service.  As noted above, Dr. Kirven stated in June 2012 that the Veteran's ankylosing spondylitis of the neck was related to trauma when he hit his head, and his degenerative arthritis of the right foot was due to the in-service jeep accident.  Dr. Kirven indicated he had reviewed service treatment records and said the Veteran had complaints of pain of the right foot and neck.  

Similarly, Dr. Newby stated he reviewed some service treatment records and that the Veteran fell out of a jeep in September 1973 and landed on his head, neck, and right shoulder.  He added the Veteran had required treatment following this incident.  He maintained that such injury could lead to ankylosing spondylitis, and opined that the Veteran's condition was due to the in-service head and neck injury.  

The Board acknowledges the Veteran is competent to testify that he fell and has had residuals of a head injury and shoulder, bilateral hip and neck pain since then.  The Board finds, however, that the Veteran's assertions regarding any such in-service injuries are not credible.  Contrary to the Veteran's claims, the service treatment records contain no references to any fall from a jeep.  While he was treated on several occasions for headaches, these were found to be sinus headaches.  When he completed a medical history report in conjunction with the separation examination, the Veteran specifically denied any head injury, bone or joint deformity, as well as shoulder or foot problems.  He denied headaches.  Notably, no abnormalities pertaining to the neck, left shoulder, feet or spine were found on the service separation examination in October 1974.  A neurological evaluation was normal.  In addition, when he was seen by a private physician in October 1976, he reported an injury to his back during service, but his complaints only mentioned the low back.  He did not have any complaints involving the hips, left shoulder, right foot or cervical spine.  There were no findings concerning the right foot.  

The Board also notes that a private chiropractor reported in November 1998 that the Veteran's neck pain had apparently been present for about two years.  Contrary to the Veteran's assertions, he specifically denied any previous trauma in that area.  This is inconsistent with his claim that his complaints have been long-standing and that he had been injured during service.  

The contemporaneous record is inconsistent with the Veteran's allegations that he sustained injuries to his head, shoulders or neck during service.  

The record shows the Veteran's complaints involving the left shoulder, bilateral hips, cervical spine and right ankle/foot were first diagnosed many years after service.  

In December 2013, the Veteran underwent VA examinations of his cervical spine, bilateral hips, left shoulder and right ankle and feet.  The examiner reviewed the record and concluded the disabilities of the cervical spine, hip, left shoulder and right foot and ankle were not related to service.  She observed that while the Veteran had injured his right foot in service, he had no further complaints during service and that the condition had resolved.  There was nothing to link any current disability to service. 

Similarly, with respect to disabilities of the left shoulder, bilateral hip and cervical spine, the VA examiner opined that such conditions were not shown in service or until at least 1998.  Given such a gap between service and the diagnosis of a condition, there was no medical nexus.  

With respect to the claim for service connection for ankylosing spondylitis of the cervical spine, the Board notes the VA examiner stated in December 2013 that it was not related to service.  She noted that medical literature supported a conclusion that ankylosing spondylitis is congenital in nature.  She stated it was probably worsened by his post-service labor.  The Board notes there is nothing in the clinical record to suggest that such condition increased in severity in service.  

With respect to the Veteran's claim for service connection for residuals of a head injury, the Board notes the Veteran stated on the VA examinations in May 2007 and May 2011 that he had no residuals of his claimed in-service fall.  In May 2011, it was noted he did not report any ongoing sequelae of the head injury.  Similarly, the November 2013 VA examination noted he did not have any symptoms attributable to a traumatic brain injury. 

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability (for which service connection is sought), there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The preponderance of the evidence is against a finding that the Veteran has residuals of a head injury.  Hence, he has not presented a valid claim of service connection such disability, and the appeal seeking service connection for residuals of a head injury must be denied.

The Veteran's assertions that his disabilities are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of his left shoulder, bilateral hip, ankylosing spondylitis of the cervical spine and a right foot/ankle disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran has submitted statements from physicians supporting his claim, such opinions are of less probative value than the conclusions following the recent VA examination.  Such private opinions were based on a history that is simply not supported by the record.  

In summary, the evidence of record establishes that the Veteran's left shoulder, bilateral hip, and right ankle/foot disabilities and ankylosing spondylitis of the cervical spine became manifest many years after, and are not shown to be related to, his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for such disabilities, and that the appeals in these matters must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 40 percent rating is to be assigned for limitation of arm motion of the major extremity to 25 degrees from side.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is to be assigned.  When there is limitation of motion at the shoulder level, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Normal range of motion of the shoulder is: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran contends a compensable rating for his service-connected right shoulder disability is warranted prior to October 9, 2007; a rating in excess of 10 percent is warranted for the period from October 9, 2007 through May 22, 2011; and that a rating in excess of 20 percent is warranted from May 22, 2011.

The May 2007 VA examination shows the Veteran had full range of motion of his right shoulder.  There was no pain on motion.  The initial indication of some limitation of motion is contained in a report from Dr. Kirven dated October 9, 2007.  That examination shows that forward flexion of the right shoulder was limited to 140 degrees, and external rotation was limited to 70 degrees.  It was on the basis of this examination that a 10 percent rating was assigned.  The Veteran was able to raise his arm above shoulder level and, therefore, the findings do not warrant a rating in excess of 10 percent.  Dr. Kirven's records from August 2008 to March 2011 show that the Veteran's range of motion of the right shoulder was normal.  It was reported he had pain on some motions in October 2010 and March 2011.  These findings are consistent with the 10 percent rating in effect for the period from October 9, 2007 through May 22, 2011.  

The VA examination conducted on May 23, 2011 showed that forward flexion was to 80 degrees and abduction was to 60 degrees.  This finding supported the 20 percent rating that is currently in effect.  It shows he was able to raise his arm above the point midway between the side and shoulder level, which is required for a 30 percent rating.  The December 2013 VA examination demonstrated he had range of motion of the right shoulder to shoulder level.  The records from Dr. Kirven from 2012 to the most recent report in September 2014, show the Veteran had full range of motion of the right shoulder.  Such findings do not support a rating in excess of 20 percent for the right shoulder disability. 

The Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating prior to October 9, 2007; a rating in excess of 10 percent prior to May 23, 2011, or a rating in excess of 20 percent from May 23, 2011 for right acromioclavicular degenerative joint disease.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for increased ratings for these periods.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's right shoulder disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The May 2007 and November 2011 VA examinations did not show the Veteran had any additional limitation of motion following repetitive motion.  Any pain the Veteran has is not shown to have caused restriction warranting an increased rating, and is contemplated by the ratings assigned for the relevant time periods. 

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted.  The Board notes that all findings and impairment associated with the Veteran's right shoulder disability are encompassed by the schedular criteria for the ratings that have been assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

	TDIU rating

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In determining whether appellant is entitled to a TDIU rating neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

The Board notes that Dr. Newby recommended that the Veteran should retire due to his nonservice-connected cervical spine ankylosing spondylitis.  He did not mention the Veteran's service-connected disabilities.  When the Veteran was examined for his right knee disability in November 2011, the examiner indicated that this condition would limit his ability to bend and that he had difficulty dressing.  Similarly, the examiner specifically commented that the Veteran's right shoulder disability did not impact the Veteran's ability to work.  

There is nothing in the clinical record suggesting that the combined effects of the Veteran's service-connected right knee and right shoulder disabilities preclude all forms of substantially gainful employment.  

The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Board is cognizant that the Veteran may have difficulty working in a physical capacity, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful sedentary employment.  While the evidence suggests that he spent most of his career as an electrician, a more labor-intensive field, he should be well qualified for sedentary work given his educational background of having completed four years of college.  Although much of the Veteran's prior jobs involved physical activities, the Board believes that the Veteran is still capable of sedentary jobs consistent with his level of educational attainment.

Accordingly, the Board finds that the Veteran's service-connected disabilities are not so disabling for occupational impairment as to warrant referral for consideration of an extraschedular TDIU rating.  His own expressions of belief that he is incapable of working are self-serving, and contradicted by the medical evidence of record.  The Board concludes that the medical findings are of greater probative value than the Veteran's opinions regarding his inability to work due to service-connected disabilities.  The preponderance of the evidence is against the claim for a TDIU rating, and such rating is not warranted.


ORDER

Service connection for residuals of a head injury, cervical spine ankylosing spondylitis and for left shoulder, bilateral hip and right ankle/foot disabilities is denied.

A compensable rating for right acromioclavicular degenerative joint disease prior to October 9, 2007, a rating in excess of 10 percent prior to May 22, 2011, and a rating in excess of 20 percent from May 22, 2011, is denied.

A TDIU rating is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


